  8:17-cr-00221-JMG-MDN Doc # 164 Filed: 08/19/20 Page 1 of 1 - Page ID # 693




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                           8:17CR221, 8:17CR222

        vs.
                                                    ORDER TO WITHDRAW EXHIBITS OR
KORDAYE CARTER,                                      TO SHOW CAUSE WHY EXHIBITS
CARDELL BONNER,                                       SHOULD NOT BE DESTROYED

                       Defendants.


       Pursuant to NECivR 79.1(f) or NECrimR 55.1(g), counsel for the defendant shall

either 1) withdraw the following exhibits previously submitted in this matter within 14

calendar days of the date of this order, or 2) show cause why the exhibits should not be

destroyed:

       Defendant’s Exhibits from Motion Hearing held 7/26/2018, 8/03/2018.

       If counsel fails to withdraw these exhibits as directed or to show cause why the

exhibits should not be destroyed, the clerk’s office is directed to destroy the listed exhibits

without further notice to the parties or order from the court.

       IT IS SO ORDERED.

       Dated this 19th day of August, 2020.

                                                   BY THE COURT:
                                                   s/ John M. Gerrard
                                                   Chief United States District Judge
